internal_revenue_service department of the treasury washington dc contact person telephone number o c o q a o b d a s o b d n o in reference to op e ep t date jaw index nos dollar_figure legend taxpayer a taxpayer b state c ira date date date trust d subtrust e subtrust f company g individual h individual i individual j court k company l sum dear this is in response to the letter submitted by your authorized representative on your behalf as supplemented by correspondence dated in which you request a private_letter_ruling under sec_408 and representations support your ruling_request of the internal_revenue_code the following facts taxpayer a whose date of birth was date died on date having attained age by his wife taxpayer b who has been appointed by court k as the personal representative of taxpayer a's estate taxpayer a was survived - at the time of his death taxpayer a was the owner of ira which had a date of death balance of dollar_figure your authorized representative asserts that prior to as that term is defined in code company g was named the trustee on date company g executed a written his required_beginning_date sec_401 a c i i taxpayer a named trust d as the beneficiary of his ira of trust d declination to act as trustee of trust d on date taxpayer b was named the was filed with court k special trustee of trust d by court k the order appointing taxpayer b as the special trustee of trust d gave taxpayer b the power to disclaim trust d’s interest in ira gave her the power to receive disclaimers by beneficiaries of trust d of their interest s in ira said declination and also your authorized representive has asserted on your behalf that company g‘s written declination to serve as the trustee of trust d constitutes a qualified_disclaimer under state c law and is described in code sec_2518 b article iii of trust d the creation of subtrusts e and f trustee of subtrust f written declination to act as trustee of subtrust f declination was filed with court k also to be treated as of state c on date company g executed a a qualified_disclaimer under the laws said declination is saia in relevant part provides for company g was named the on date which was prior to the expiration of the nine-month period which began with date taxpayer a‘s death taxpayer b trustee of trust d disclaimed trust d’s right and interest in taxpayer a s ira the date of in her role of special title to the extent of trust 19ec 44g d’s interest in said ira to the trustee with respect to said ira and any and all powers granted additionally on date taxpayer b in her role as taxpayer a’s surviving_spouse and taxpayers h the three surviving children of taxpayer a executed consents to the special trustee’s disclaimer referenced above i and j finally on date taxpayer b in her role as taxpayer a‘s surviving_spouse and taxpayers h surviving children of taxpayer a disclaimed all of their rights title and interest in trust d to the extent of trust d‘s interest in said ira and j the three i your authorized representative has asserted on your behalf that all of the disclaimers referenced above are valid under the laws of state c as a result of the disclaimers referenced above trust is not treated under the laws of state c as the d beneficiary of taxpayer a’s ira of the governing instrument of ira did not name a contingent beneficiary of his ira proceeds are to be paid to taxpayer b spouse of taxpayer a pursuant to article i since taxpayer a as the surviving the ira company l the custodian of ira intends to ira the single sum distribution will conform with the distribute all of the proceeds of surviving_spouse of taxpayer a language of the governing instrument of ira of the distribution of the ira proceeds taxpayer b will roll over said distribution except for sum into an ira set up and maintained in her name no later than days following the date that she receives the the no later than december to taxpayer b ira distribution upon receipt baesd on the above facts and representations you through your authorized representative request the following letter_ruling that taxpayer b the surviving_spouse of taxpayer a may roll over the ira distribution which she will receive less sum an amount sufficient to satisfy the requirements of code sec_401 maintained in the name of taxpayer b into an ira set up and for with respect to your ruling_request code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an 18s e individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be manner provided under sec_72 in the code sec_408 provides that sec_408 d does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 d a and d b code sec_408 a i provides that section an ira to the individual for whose benefit the d does not apply to any amount_paid or distributed out of account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 d c i provides in pertinent that in the case of an inherited ira section part d shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 d c ii provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual c ii from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira a surviving_spouse who acquires ira proceeds thus pursuant to code sec_408 sec_1_408-8 of the proposed income_tax regulations q a a-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary’s interest a surviving in an ira as the beneficiary’s own account spouse makes such an election the spouse’s interest in the account would then be subject_to the distribution_requirements of sec_401 a a rather than those of sec_401 a b pertinent part been made by a surviving_spouse if either of the following occurs that an election will be considered to have any required amounts in the account q a a-4 further provides in including if 1qge7 or any additional_amounts are contributed to the account any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 d a i into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 a b or to the account or annuity to which the surviving_spouse has rolled such amounts over which are subject or deemed to be subject_to the distribution_requirements of sec_401 the a result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained as described in above q a a-6 of sec_1_408-8 of the proposed_regulations provides that if over a distribution from a qualified_plan spouse may elect to treat the ira as the spouse’s own ira in accordance with the provisions in a-4 a surviving_spouse of an employee rolls such surviving q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own which a surviving_spouse makes said election a-4 does not provide the exclusive methods by which a surviving_spouse so elects q a a-4 lists actions by however q a as in this case a result of the actions described above each of which constituted a qualified_disclaimer the ira account balance remaining at taxpayer a‘s death is payable to taxpayer b taxpayer a's surviving_spouse under the laws of state c roll over the ira distribution less sum set up and maintained on her behalf upon receipt taxpayer b intends to into an ira under the facts stated above taxpayer b ira treated as the payee and beneficiary of of code sec_408 and sec_408 respect to your ruling_request we conclude as follows is for purposes to be thus with that taxpayer b the surviving_spouse of taxpayer a may roll over the ira distribution which she will receive less sum an amount sufficient to satisfy the requirements of code sec_401 maintained in the name of taxpayer b into an ira set up and for i o y r o a o this ruling letter assumes that ira either is or was qualified under code sec_408 thereto it also assumes that the rollover ira to be set up by taxpayer b will also meet the requirements of code sec_408 at all times relevant thereto assumes that taxpayer b’s rollover of the ira distribution will be made within the time frame referenced in code sec_408 d a i at all times relevant finally it pursuant to a power_of_attorney on file in this office copies of this letter_ruling are being sent to your authorized representative s sincerely yours j atte we bb torr frances v sloan chief employee_plans technical branch enclosures deleted copy of letter_ruling form_437
